Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 15, 29, and 30, the combination of limitations involving, receiving, from a user equipment (UE), a message that indicates whether the UE received a downlink transmission via a physical downlink shared channel from a base station in a first frequency range; scheduling one or more reference signal (RS) transmissions in the first frequency range and one or more RS transmissions in a second frequency range based at least in part on the message received from the UE, among other claim limitations, are non-obvious over the prior art. 
The closest prior art of record TAKANO (US 20200245156 A1) teaches rough beam sweeping and accurate beam sweeping based on beam report; Prior art YUAN et al. (US 20200244337 A1) teaches base station can turn on/off CORESETs and reschedule PDCCH candidates on PDCCH level on activated CORESET in Fig. 9A and 9B; and  Prior art FUTAKI (US 20200045684 A1) teaches transmission of signals using different beams on different pluralities of frequency resources, but TAKANO-YUAN-FUTAKI do not teach scheduling RS transmissions on plurality of frequency ranges based at least in part on the message that indicates whether the UE received a downlink transmission via a physical downlink shared channel, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416